Case: 16-50970      Document: 00513968967         Page: 1    Date Filed: 04/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-50970                                FILED
                                  Summary Calendar                          April 26, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MELVIN WARD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:15-CR-201-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Melvin Ward has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Ward has filed a response. He requests substitution of new counsel for his
appointed attorney, an extension of time for a new attorney to file a responsive
brief, and a stay of the proceedings. The motion is DENIED as untimely as to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50970      Document: 00513968967    Page: 2   Date Filed: 04/26/2017


                                  No. 16-50970

the appointment of counsel. See United States v. Wagner, 158 F.3d 901, 902-
03 (5th Cir. 1998). Because the decision in Beckles v. United States, 137 S. Ct.
886 (2017), has issued, the motion for a stay of the proceedings is DENIED as
well.
        We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Ward’s response.       We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                        2